DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered.
Response to Amendment
	The amendment filed on 02/16/2021 has been entered. As indicated in the amendment: claims 16 – 20 are amended and claims 16 – 20 are pending.  The amendments to the claims overcome the indefiniteness Rejections made under 35 U.S.C. 112 (b) for claim 16 and under 35 U.S.C. 112 (d) for claim 20 in the Final Rejection dated 12/18/2020. Hence, those rejections are withdrawn. The applicant’s remarks/arguments are carefully considered and the following Rejection is made herein.
Claim Objections
Regarding claims 16 and 20, these claims recites “… measuring one or otherwise a plurality of predetermined points…” Here, the use of “otherwise” is somewhat confusing.  It is clear to state “one or a plurality of points” however, the term “or otherwise a plurality” is unclear because it is not clear in what way the word “otherwise” limits or defines the alternative limitation.  That is, in what way is “or otherwise a plurality” different from “or a plurality?” the examiner suggests striking-out the word “otherwise” for clarity of the claim languages.

Regarding claim 17, this claim is objected to because of the following informalities:  line 2 of claim 17 recites “…the measuring the workpiece…” which appears to be a typo that is read as “the measuring of the workpiece”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, this claim recites “…at a position that differs from the workpiece…” here, it is unclear what is being machined using the wire.  A position (i.e., a spatial location) cannot be machined since it is just a location. Does the position that differs from the workpiece refer to another workpiece or a different position on the workpiece? This renders the claim indefinite. Further, claims 17-19 inherit the indefiniteness rejection by virtue of being dependent from claim 16. 
Regarding claim 20, this claim recites “…a member separate from the workpiece…” and it is unclear whether the member separate from the workpiece is to mean a physically different piece from the workpiece or a separate section (a part) of the workpiece, rendering the claim indefinite. For the purpose of this examination the term “a member separate from the workpiece” is interpreted to mean a portion or a section of the workpiece where measurement is carried out.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2014/0236341 A), here in after called Nishikawa, in view of Hasegawa (US 2017/0087656 Al), her in after called Hasegawa in further view of Sato et al. (US 2013/0282328 A1), here in after called Sato.
Regarding claim16, Nishikawa discloses a workpiece measurement method employed in a wire electrical discharge machining device configured to machine a workpiece (method of performing measurement on a workpiece of a wire electric discharge machine (0009)), wherein the workpiece measurement method comprises: machining, using a wire, by means of an electrical discharge machining unit (a wire electric discharge machine performs machining by moving the wire electrode (21, FIG. 1) stretched between the upper wire guide and the lower wire guide relative to the table on which a workpiece is placed, (0010)) which the wire electrical discharge matching device comprises, a predetermined measurement portion on the workpiece (tapered section (33), slant machined sections of workpiece(3), FiG.2)); measuring one or otherwise a plurality of predetermined measurement points (PI, P2 and P3 of the tapered section (33) on the workpiece, FIG. 2) formed in the predetermined measurement portion (measuring points on the tapered section using a contact detector disposed on the upper wire guide, (0017,0018)); correcting a measurement operation of the position measurement unit (a correction function, a program that uses the data from the contact detector (position measurement unit), (0019, 0033, 0034)), and a position  (the addition of the bold stricken- out  amended limitation is interpreted to mean “correcting a position at which the workpiece is mounted”, as is suggested in the remark section (line 14, page 5) of the response dated 02/16/2021) and Nishikawa teaches, correcting the angle of gradient of the wire electrode, (0036), correcting the angle of gradient of the electric discharge wire here, corrects the relative position of the workpiece mounted to the position of the wire) based on a result of the measurement of one or otherwise the plurality of predetermined measurement points (the wire electric discharge machine has a taper angle correction function based on the contact detector that performs measurement without an external measurement instrument (0019); and then measuring the workpiece by the position measurement unit (calculate a correction value automatically, and inputs the calculated correction value (this results in set of new measurement data of the work piece to perform machining), (0019)).
Nishikawa does not explicitly disclose that the position measurement unit (the contact detector (20)) is extruded from a retracted position.
However, Hasegawa that teaches a wire electric discharge machine (FIG. 1 A), also teaches the position measurement unit (touch probe (3), FIG. 1 A) can be retracted (the touch probe attached to a holding part can be projected or retracted, (0046)).
The advantage of the touch probe with a function of projecting and retracting is, during machining, the touch probe can be in a retracted position that prevents the probe sensor from 
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the contact detector of Nishikawa to include a function of projecting and retracting in order to prevent, during machining, the probe (contact detector) from interfering with the wire electrode and the work piece to be machined that in turn protects malfunctioning or damage of the expensive probe sensor.
As is evidenced by the bold stricken-out phrase above, Nishikawa in view of Hasegawa do not explicitly say correcting a position at which the workpiece is mounted.
However, Sato that teaches an error measurement device and an error measurement method (0001), also teaches correcting a position of a rotation-axis center line and correcting an installation position and a tilt of a workpiece (0154).
The advantage of an error measurement method that utilizes both correction of a position of a rotation-axis center line and correction of installation position and tilt of a workpiece is to provide multiple error correction options that result in accurate machining (0023 -0025).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify a work measurement method disclosed by Nishikawa in view of Hasegawa to include correction of installation position and tilt of the workpiece in order to provide multiple error correction options that result in accurate machining as taught in Sato. 
Regarding claim 17, Nishikawa in view of Hasegawa in further view of Sato teaches the workpiece measurement method according to claim 16, wherein the measuring the workpiece by the position measurement unit includes detecting a tilt of the workpiece (the angle of gradient (the tilt the workpiece meets the discharge wire) is obtained, Nishikawa (0044, 0045 and FIG. 3, 4)) and correcting the position at which the workpiece is mounted based on a result of the detection of the tilt (installation position and a tilt of the workpiece fixed at a predetermined measurement, Sato (0160)).  
Regarding claim 18, Nishikawa in view of Hasegawa in further view of Sato teaches the workpiece measurement method according to claim 17, further comprising, upon detecting that the tilt of the workpiece is smaller than a reference value (a position and a tilt of the rotation-axis center line are calculated using reference point coordinates at two angles with respect to one rotation axis, Sato (0107)), correcting a the longitudinal axis of the wire such that the longitudinal axis of the wire is orthogonal to a reference plane of the workpiece (positions arbitrary two points on the workpiece in a direction perpendicular to the travel direction of the wire electrode on the workpiece side, Nishikawa (0061)).
Regarding claim 19, Nishikawa in view of Hasegawa in further view of Sato teaches the workpiece measurement method according to claim 18, wherein the electrical discharge machining unit machines the workpiece after correcting the position at which the workpiece is mounted or the longitudinal axis of the wire (measurement and correction are made for each tapered section in the program and a corrected value is input for each tapered section and then machining is performed, Nishikawa (0063)).  
Regarding claim 20, Nishikawa discloses a workpiece measurement method employed in a wire electrical discharge machining device configured to machine a workpiece(method of performing measurement on a workpiece of a wire electric discharge machine (0009)), wherein the workpiece measurement method comprises: machining, using a wire, by means of an electrical discharge machining unit (a wire electric discharge machine performs machining by moving the wire electrode (21, FIG. 1) stretched between the upper wire guide and the lower wire guide relative to the table on which a workpiece is placed, (0010))which the wire electrical discharge machining device comprises, the predetermined measurement portion which is a member separate from the workpiece (tapered section (33), slant machined separate sections of workpiece(3), FiG.2)); measuring one or otherwise a plurality of predetermined measurement points (PI, P2 and P3 of the tapered section (33) on the workpiece, FIG. 2) formed in the predetermined measurement portion (measuring points on the tapered section using a contact detector disposed on the upper wire guide, (0017,0018)); correcting a measurement operation of the position measurement unit (a correction function, a program that uses the data from the contact detector (position measurement unit), (0019, 0033, 0034) and a position  (the addition of the stricken- out  amended limitation is interpreted to mean “correcting a position at which the workpiece is mounted”, as is suggested in the remark section (line 14, page 5) of the response dated 02/16/2021) and Nishikawa teaches, correcting the angle of gradient of the wire electrode, (0036), correcting the angle of gradient of the electric discharge wire here, corrects the relative position of the workpiece mounted to the position of the wire) based on a result of the measurement of the one or otherwise the plurality of predetermined measurement points (the wire electric discharge machine has a taper angle correction function based on the contact detector that performs measurement without an external measurement instrument (0019); and then measuring the workpiece by the position measurement unit (this results in set of new measurement data of the work piece to perform machining), (0019)).
	Nishikawa does not explicitly disclose that the position measurement unit (the contact detector (20)) is extruded from a retracted position.
However, Hasegawa that teaches a wire electric discharge machine (FIG. 1 A), also teaches the position measurement unit (touch probe (3), FIG. 1 A) can be retracted (the touch probe attached to a holding part can be projected or retracted, (0046)).
The advantage of the touch probe with a function of projecting and retracting is, during machining, the touch probe can be in a retracted position that prevents the probe sensor from interfering with the wire electrode and the work piece to be machined that in turn protects malfunctioning or damage of the expensive probe sensor (0053).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the contact detector of Nishikawa to include a function of projecting and retracting in order to prevent, during machining, the probe (contact detector) from interfering 
As is evidenced by the bold stricken-out phrase above, Nishikawa in view of Hasegawa do not explicitly say correcting a position at which the workpiece is mounted.
However, Sato that teaches an error measurement device and an error measurement method (0001), also teaches correcting a position of a rotation-axis center line and correcting an installation position and a tilt of a workpiece (0154).
The advantage of an error measurement method that utilizes both correction of a position of a rotation-axis center line and correction of installation position and tilt of a workpiece is to provide multiple error correction options that result in accurate machining (0023 -0025).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify a work measurement method disclosed by Nishikawa in view of Hasegawa to include correction of installation position and tilt of the workpiece in order to provide multiple error correction options that result in accurate machining as taught in Sato. 
 Response to Arguments
Applicant’s arguments with respect to claims 16 -20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and a new prior art (Sato) is introduced to teach the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761